 


113 HRES 426 IH: Expressing support for the designation of the Thursday before Thanksgiving as “Children’s Grief Awareness Day”.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 426 
IN THE HOUSE OF REPRESENTATIVES 
 
November 21, 2013 
Mr. Doyle submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing support for the designation of the Thursday before Thanksgiving as Children’s Grief Awareness Day. 


Whereas 1 in 5 children in the United States will experience the death of someone close to them by age 18, and 1,900,000 youngsters under age 18 have lost one or both parents;
Whereas children who have had a loved one die, especially a close family member, can carry that loss within them forever, and it sometimes causes confusion in the mind of a young person about why their loved one was taken away;
Whereas the great majority of grieving children feel alone, not understood, and fearful, on top of their feelings of grief, leading in many cases to an inability to manage or even face their grief;
Whereas many adults and other children erroneously believe that grieving children are resilient enough that they just get over their grief, so much so that children have often been called forgotten mourners;
Whereas for many grieving children the most helpful reaction they can receive is an acknowledgment of their feelings, a listening ear, and the support of caring individuals, like family, friends, or others also grieving a loss;
Whereas Children’s Grief Awareness Day began through grassroots efforts in 2008 in order to help others understand the impact of death on children and their need for support, and to provide ways for caring adults and young people to show their support and solidarity for grieving children;
Whereas Children’s Grief Awareness Day is observed every year on the Thursday before Thanksgiving, immediately preceding the winter holidays which can be a particularly difficult time for grieving children;
Whereas simple ways to participate are to engage in activities that raise the awareness of the needs of grieving children and to encourage as many people as possible to wear blue on that day as a symbol of support for these children;
Whereas this year, on November 21, 2013, and on November 20, 2014, thousands of children and adults from all walks of life from across the United States will join together to show their support for grieving children by participating in Children’s Grief Awareness Day; and
Whereas the Thursday before Thanksgiving would be an appropriate day to designate as Children’s Grief Awareness Day to help the public understand the devastating impact of the death of a loved one on a child, and of the child’s need for support: Now, therefore, be it 
 
That the House of Representatives—
(1)supports the designation of Children’s Grief Awareness Day to raise awareness of and support for grieving children; 
(2)recognizes the hard work that grieving children do every day in creating a new life out of the pieces remaining of their old one; 
(3)applauds the thousands of individuals who volunteer to support grieving children;
(4)salutes the efforts of national, State, and local organizations for their work on behalf of grieving children, and especially of the tireless efforts put forth by the multitude of individuals who give of their time to help these children day after day; and 
(5)requests that the President encourage the Federal Government, States, tribes and tribal organizations, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe Children’s Grief Awareness Day with appropriate programs and activities with the goal of not forgetting these forgotten mourners, and supporting them in their time of need. 
 
